DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama et al. (# US 2015/0274992) in view of Okuda et al. (# US 2016/0303872) and Ohmoto (# US 2013/0187998).
Aoyama et al. discloses:
1. An ink set comprising an inkjet ink (see Abstract; [0069]), and a treatment liquid (see Abstract; [0020]) used in combination with the inkjet ink, wherein 

the treatment liquid comprises a coagulant ([0022]-[0030]), an organic solvent  ([0038]-[0057]) and water (see Abstract; [0058]), 
the coagulant comprises calcium nitrate ([0026]) in an amount of 24.3 to 34.7% by mass relative to the total mass of the treatment liquid (0.5% to 30%; [0034]), an amount of organic solvent having a boiling point at one atmosphere of 240 C. or higher (higher than 290 °C; [0057]) in the treatment liquid is not more than 8% by mass (less than 2%; [0057]), 
and a viscosity of the treatment liquid at 25 °C. is within a range from 5.5 to 18.5 mPas (the viscosity of the ink composition according to the embodiment at a temperature of 20° C. is preferably 3 mPas to 10 mPas; [0089]; and they also discloses in [0090] the treatment liquid preferably has the same physical properties as those of an ink for ink jet recording, and specifically, the treatment liquid can have the surface tension or the viscosity of the ink in the above-described ranges). 
2. The ink set according to claim 1, which is used for recording to a recording medium that exhibits an amount of absorption of pure water in a contact time of 100 msec, measured using a dynamic scanning absorption meter, of 5 to 15 g/m2 (10 ml/m2; [0092]). 
3. The ink set according to claim 1, wherein the treatment liquid also comprises a basic pH adjuster ([0068]). 

7. The ink set according to claim 1, wherein an amount of organic solvent having a boiling point at one atmosphere of 240 °C. or higher in the inkjet ink is not more than 8% by mass (1 to 40%; [0084]; higher than 290 °C; [0057]). 
8. A method for producing printed matter using the ink set according to claim 1, the method comprising: applying the treatment liquid to a recording medium, and applying the inkjet ink in a state where a drying rate of the treatment liquid on the recording medium is not more than 10% in terms of mass (see Examples). 
9. Printed matter obtained by printing the ink set according to claim 1 onto a recording medium (see Examples).
10. The ink set according to claim 1, wherein the treatment liquid further comprising a nonionic water-soluble resin ([0062]).
Aoyama et al. explicitly did not discloses:
1. A pH of the treatment liquid is within a range from 3.5 to 10.5.
5. The ink set according to claim 4, wherein an acid value of the resin is within a range from 10 to 65 mgKOH/g. 
6. The ink set according to claim 1, wherein the inkjet ink also comprises a wax. 
Okuda et al. teaches to have deterioration free printed image, the pH of the reaction liquid is from 7 to 10 ([0070]).
5. The ink set according to claim 4, wherein an acid value of the resin is within a range from 10 to 65 mgKOH/g (greater than 20 mgKOH/g; [0101]). 

Ohmoto teaches that to have scratch resistance printed image, the inkjet ink also comprises a wax ([0214]-[0223]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the treatment liquid of Aoyama et al. by the aforementioned teaching of Ohmoto in order to have the scratch resistance printed image. 


Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 01/20/2022 have been fully considered but they are not persuasive.
Applicant maintains “ Aoyama may broadly discloses the content of the coagulant is preferably 0.5% by mass to 30% by mass (see [0034]). However, regarding 
In addition, similar to Aoyama, Okuda merely discloses a specific amount of calcium nitrate tetrahydrate in a reaction liquid. For example, in Okuda, Reaction liquid H6 simply contains 23.8% by mass of calcium nitrate tetrahydrate. See Table 1 of Okuda. 
The specific amounts of calcium nitrate tetrahydrate of Aoyama and Okuda are not within the claimed range of the amount of calcium nitrate (i.e., anhydrous calcium nitrate)l. Even if calcium nitrate tetrahydrate of Aoyama and Okuda were considered as corresponding to anhydrous calcium nitrate (i.e., calcium nitrate recited in claim 1), the specific amounts of Aoyama and Okuda are not within the claimed range.”
Examiner respectfully disagrees. According to current claim language applicant just claiming “the coagulant comprises calcium nitrate” and the Aoyama reference clearly discloses in [0026] the coagulant comprises calcium nitrate. Therefore it reads on the present claim language.
Given that the Aoyama reference discloses a range of coagulant is preferably 0.5% by mass to 30% that overlap with the presently claimed range, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught ranges, including those presently claimed, to obtain a suitable composition. It is also noted that according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272, 276,205 USPQ 215, 219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclose by the prior art", see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976; In re Woodruff, 919 F.2d 1575, 16USPQ2d 1934 (Fed. Cir. 1990). Therefore argument is not persuasive.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/Primary Examiner, Art Unit 2853